Argued January 26, 1932.
This estate has been before this court on two previous occasions (99 Pa. 525, and 239 Pa. 389), both under entirely different circumstances from those now prevailing; consequently the cases referred to do not control here. Since the decisions in those cases, three of the four annuitants have died and the fourth has, by deed duly executed and recorded, released her annuity to the Contributors to the Pennsylvania Hospital, to which institution the remainder of the estate passes under decedent's will after termination of the trust to secure payments of the annuities. By the deaths of the three annuitants and transfer of the interest of the other to the hospital, the duties of appellant cease to be active and become passive, or dry, with no duty to perform except to deliver the property to the beneficiary. Appellant's counsel admitted this at the argument, and stated unequivocally that appellant, as trustee, had no personal or fiduciary interest in the result of the appeal. It follows that the trust company cannot be heard to appeal *Page 280 
from the decree of the court below (Hehringer's Est., 265 Pa. 111) ; and, it being the only appellant,
The appeal must be quashed at costs of appellant.